                                                                                                                                                              :d
 ,.
 'I '
                  Case 3:19-cv-00575-VLB Document 23 Filed 10/30/19 Page 1 of 7                                                                               111
 !                                                                                                                                                            ,, ;
                                                                                                                     SCANNED at                               '!
                                                                                                                                                              !:j
                                                                                                                     and Emailed
                                                                                                                                              i£ls
                                                                                                                                                                \

                                                                                                                       IO{ft/11         by       ··ik-pages

                                            UNITED STATES DISTRICT COURT

                                                  DISTRICT OF CONNECTICUT




           Name of Plaintiff/Petitioner

                             V.

  I .



           Name of Defendant/Respondent


 '
 l
                                          MOTION FOR APPOINTMENT OF COUNSEL
  I
. i
                                                            P ERSON AL/FINANCIAL DATA


           1.     Your full name: \...->f-e=.(b
                                           ..,= ~_,\_...C=c...=~--=-
                                                                '(v\____;,;c_...._____,'r'-'"""""'e.....i.:::"-+--"'---'= -=:.;=.,__----'--   -+-- -
1.                Y our present mailing address:                        <;;..r'f\Q..J C .'1:., . . 5() \(\1.)V'\\f\c.1,0C.d~.                    RA ,
                                                                         1[\e.½)~OL;:-i\"'\,          c_~- 0 G4..l O
                  Telephone number:                      ( ~Dj)       ~IQ - ~~ 0                     I
           2.     Are you presently employed? YES _                                       NO       v·
 .
.!         3.     If your answer to #2 is YES, please provide the name and address of your employer
                  and the amount of your usual weekly earnings. _ _ _ _ _ _ _ _ _ __
      ·I

 l.
 r;
 I
 j
           _ _Weekly earnings: _ _ _ _ _ _ __ __




 j,        4.     If you are not presently employed, please provide the name and address of your last
 1




I
           Rev. 2/3/05




I
      'tl           Case 3:19-cv-00575-VLB Document 23 Filed 10/30/19 Page 2 of 7
  ,.
  I




  t;               employer, the date (approximate) that you last worked, and the amount of weekly
  l                earnings you were receiving. -=
                                                 CJ="-~.;.~:. ="=
                                                                ~ '--"'\r·
                                                                        -'-_e---'
                                                                            ,_ C:_,_'J._._,_ __ __ _ __
  ·,! '
       i1


                    Date last worked: _·;s-~,...'i=\c'--'
                                                     ,,,.,,,__,._.
                                                              J '""'~"'"'\.,_f:::,_
                                                                              o _ _ _ _ _ _ __
                                                  \,_}
                   Weekly earnings:        -=~,.,,__,$_...,;,__
                                                              \Q_~- -- - - - - - -
            5.     Approximately how much money have you received in the past twelve months in the
   I               form of:
  ·j
  i                a) salary, wages, commissions, or earned income of any kind? ?,..(2_0 .J
   j
                    b) interest, dividends, rents or investments of any kind? ----'' ;_
                                                                                °"2.,
                                                                                   = -'~....;-rD
                                                                                             ....:t..""'----- - -
                                                              _ - -~=:::.,,_\_~_D_,_~_
                   c) gifts or inheritances of any kind?_'__,~'-                     .CI_~_ _________
  f:
            6.      How much money do you have in any checking or savings account(s)?


  i
       I
                   Checking:      _ce,_==1-"'·o""-- -- - - - -- - - - - -- - -
  \
  i                Savings:       c. LtD
  I.                  .                   Id Al' ,...
   j.               Prison account:       ~ \,U4• • ~-4'"
            7.     Do you own any real estate, stocks, bonds, notes, automobiles, boats, or otho/
  ;.               valuable property (excluding household items and clothing)? YES _ _ NO _V _
  ~
  l
                    If YES, describe the property and state the approximate value: _ __ _ _ __




            8.      How much money do you owe others? _2
                                                       _                   1<._~- - - -- - - - - - -




  l
  1·               For each debt, state the name of the creditor and the amount owed:
  l
  l
                   CREDITOR                                              AMOUNT OWED


            Rev. 2/3/05                                             2
  ,!
  \
. .!
  \
  -'
  f
                     Case 3:19-cv-00575-VLB Document 23 Filed 10/30/19 Page 3 of 7
    .I ;··.
                                                                                                                           ii ,
                                                                                                                           I:
                                                                                                                           I '




              9.      List the persons who depend upon you for support, and state your relationship to
                      them. If any person is a minor child, identify that person by initials only.

                            \(\ D \/V-..


.li




              10.    Are there any persons regularly resid ing in your household who are over the age of
                     18 and who are presently employed? YES __ NO                    L                             .
 l.
i                    If the answer is YES, please provide the following information for each such person:
!·
 '                    Name:
 j,                           - - - - - - - - - -- - - - - - -- - - -
                      Relationship: _ __ __ _ _ _ _ __ _ _ _ _ _ __ _

                      Employer: _ _ __ __ _ _ _ _ _ _ __ __ _ _ __

                     Weekly Earnings: _ _ __ __ _ _ _ _ __ __ _ __

              11.    Include any other information which supports your claim that you cannot financially
                     afford to employ an attorney. . .:I
                                                      ,=-_~_ __._\~......,_-+p'-f'._.'~=--._. . . ._ ._ _ _ _ _ _ _ __ _




              Rev. 2/3/05                                        3

)
 l
 l             Case 3:19-cv-00575-VLB Document 23 Filed 10/30/19 Page 4 of 7
 ti
 l
 1
 {
 j,


                                                 NATURE OF YOUR C LAIM


      12.      Describe in your own words the nature of the claim which you are presenting to the
               court in your complaint/petition. \'v'\.~ ~ ·._ ~ °'-- 'f\A..o..A,, cc.\ k"'-)blJ~.\.. <!- \.--.~~ ~ ) ...,


                    I'                                                  (_)            i._J\
      (Additional space on next page)
                                                                                                                               !
                                                                                                                             • I



                                                                                                                             i!
                                                                                                                             I:
                                                                                                                             I'
                                                                                                                             i'




.j

                                         EFFORTS TO OBTAIN AN ATTORNEY
               The Court strongly suggests that you contact a minimum of three attorneys.

 I    13.      Have you spoken with any attorney about handling your case? YES                               ✓No _
 I'
  '   14.      If your answer to #13 is YES, please provide the following information about each
               attorney with whom you spoke:

            a) Attorney's name        Pe,___·\-c; c.,,\:..    ~ljV'\v,, ~ .
                                                                                  0
                                                              · --~·'.cio
               Date you contacted this attorney _\_t)=----'-\0=       ~ '~\'.3_,____________
               Method of contact (in person, by telephone, etc.) '2L                    l,.)ro\e_ "''"'-' ~ lo.:-\aV,


               Reason why attorney was not employed to handle your case \-\tL                              ::k\b- V\..•.q_
       )\_c..\- 6'..LO..i?   cr.,,_v--,.,_J:- ~ ~~~J \\---1'----~~~           0v--. ca0f ~         (D((U?_t}0,.... ~ .=

       Qt.DL~.
       \
               seg,_~..\-\~<l...o~             la_~ - ~13···"--~-        C:.."\¼1V'\U-" Dv'v'\_V\.
                                                                                      CJ
                                      R'0S,$,.Q...\
 :i
 ·,
 \
            b) Attorney's name                               ~ t .Ol,)\..\--z._
                                                 ____._-_\;_:,/o,,,_-_i_\j..;;;_\.._9_.___ _ _ _ _ _ __ _
               Date you contacted this attorney _?\
                                                                                  ·y           i        I \,
               Method of contact (in person, by telephone, etc.) ~C\ ll,._\(Nf.2 . 0, \0 ..\?"\f'-:.r,



      Rev. 2/3/05                                                 4


 l
ll                     Case 3:19-cv-00575-VLB Document 23 Filed 10/30/19 Page 5 of 7
                                                                                                                                                                                               !
                                                                                                                                                                                                l
                                                                                                                                                                                                l

'!
    )
                                                                                                                                                                                               l'
    l                                                                                                                                                                                          'I
                                                                                                                                                                                           '! !
                                                                                                                                                                                           ii
                                                                                                                                                                                           I, .
                                                                                                                                         7f                    '\
                       Reason why attorney was not employed to handle your case I....L t'-J~~\..,                                                               A    B\V'...v\             i!
                                                                                                                                                                                           .11, l•
                                                                                                                                                                                           !1 ~
                                                                                                                                                                                           :j
                                                                                                                                                                                                i
                                                                                                                                                                                                i
                                                                                                                                                                                               !i


                       Date you contacted this attorney _q...;..._-_\b_ - _:~::...c.__
                                                                                   <.,"::_,\'-
                                                                                            '\' - - - -- - - - - -- -

                       Method of contact (in person, by telephone, etc.)                                               <1.. v...~fl~t.. c...           k_~v:


                       Reason why attorney was not employed to handle your case                                                          l-\J_ ~~,\.Q_,~ ~---t- d.tvl:::'>·-.·~.
             k\~ ~~«:.. r-~~jl..1-t.::o.·:s. ~ .\r-.\4- L1""- './½l-., Cc.<;~ ,. <f V\O>r- &UK' ~),~'----
                                                                                     ~              , _; lt__ vi.A~~ a\,,.~ --..
                                                                                                                ii'...
                                                                                                                                                   -                                            I
    .
            ~ t . \\.c..t\\u \~A\~~(\.. 1' e.~f)\c.~,.\ _<,\. ~~-o~. \..,$-~,_          CT. <7lo'--w.... ~ - cA~,~tL.r.l ~~~-1                                                             ;I
    t
    .t '
                                                   ~j                                                                                                                                  #        '
              15.      Explain any other efforts you have made to obtain an attorney to handle your case.                                                                                  Il
                                                                                             ~~                                                      ~
                                                                                                                                                                                           '    I

                     --r'    \ \
                     t.,.\,. v-c.c'i (
                                        \ \\
                                       ::'\:t:.J:.*
                                                             I \~       \    l              i'\.        \ \               I~                 \ ,
                                                             )tf~ C."'\"to ' A~.. . _,\.Je.. ;&;..,( '"---t+ 0...C.L1 J ol:-- c~)';••J\,,( L"IM <,_..\J\.)
                                                                                                                                                                                           ;i
                                                                                                                                                                                           ' ~



                              ~~- \,t: {,,,.~~ k\ ~\--Q,_' ~ ':t-:. c. l ~~!.r bJ\-- a::vt ~_.€.~.l~fl~~ v~ L--:v- \c...-k1\J\.,,
                                                                                                                                                                                                i

             ~'      l)\&, (J ...                                                                            1 .
                                                                    .                                                                                            ~                 ~


             ~ -,i.. ~ "'"~ ~() \.-_°'-~- <e,u"'--iL ~~l~. 7f."·· ~"'J~1::iu-~. l,t\.$-A~'~ ¼9'kc6 C. \~ l.: &.
    I
                                                                                                                                                                         1


               U\1~..}.fltt (.\\.\Nw~ \t:ie_..\~\): \f\\_.)0..--.,(tJ\1'\('A~v,J,.t d.C.J\°-~1t"'-"t~~ c..\ f •~ ~,'I~<\ loJr--
                                                                                                                   1




I
                                                                                                                                                       ~                       ~

,

     '
    i'
        '
            lL      +t~ ~     \J..,.l',   'f-,Wl. cc~~,& V\Q \ {.),         ~ Q,( l;tJ)/e'?!Q-A
                                                                                 I
                                                                                                          ~·\-..t.:._ •   "J,. \..t..&.c_\~ ((.\~~-"-'\eo 8.~,y~"-,l\."\ <,;.'j,.
             Goc6-1V\.,..,1 L..\..i->.                                  I ,\,;
                                               P~~ ~~. e_..,,.....,._f..,,,!lt"
                                                                                      l '
                                                                                             lci.. ~~-
              16.      Please provide any other information which supports your application for the court
                       to appoint counsel. -Z.. t,)v-.tlO(~.~-t:\.. ~.......~- 'v'v9b..:u:J \c..i.,.,.!Sl'.'>·, \~. e,.~ Q...'4"J;;.t'
                                                                                                                               I
                                                                                                                                      c-; c..\ ~.l-                       1\




                                                                                                                             ....)
                                                              ~)? ,..._. (' :~~-                   0...   ~'2.c..\c.,,'\             --~"h1   rn.:\        'to ak\c-..:"""
                                             · .                       \                I\~                                                   fi
                                          C~ '\         ~)   i;\,,\U '-·"""MO        ' -.)~IT. (f ,.._.._ !...}~l ~lc...f'l-.             c1':_,

              17.      Do you need a lawyer who speaks a language other than English?
                       YES _    NO L

              Re v. 2/3/ 05                                                                 5




    1


    t
                                                                                                                              ·, I
                Case 3:19-cv-00575-VLB Document 23 Filed 10/30/19 Page 6 of 7                                                 I, jl
                                                                                                                          6
 l
     i                                                                                                                             I
                                                                                                                                   I
'                                                                                                                                  'I
L                                                                                                                                  l
                                                                                                                              ::
                                                                                                                                   I
                                                                                                                              !I
                If you answered YES, what language do you speak? _ __ _ __ _ __
                                                                                                                              1l
                                                                                                                              ii;;
                I declare under the penalties of perjury that my answers to the foregoing
                questions are true to the best of my knowledge.                                                                    !

                I understand that if I am assigned a lawyer and my lawyer learns, either from
                myself, or elsewhere, that I can afford a lawyer, the lawyer may give this in
                formation to the court. See Local Rule 83.10(b)(4) and (g).

                I understand that if my answers on my application to proceed in forma pauperis
                and/or on this application for appointment of counsel are false , my case may be
                dismissed. See 28 U.S.C. §1915(e).

                I hereby waive my privilege of attorney-client confidentiality to the extent
                necessary for my appointed attorney to make an application to be relieved from
                appointment as provided in Local Rules 83.1 0{c) and (d).                                                          !
                                                                                                                                   j
                I understand that filing this motion does not excuse me from litigating my case,                                   iI
                and that it is still my responsibility to have the defendants served with process in                               i
                                                                                                                              !!
                accordance with Rule 4 of the Federal Rules of Civil Procedure, if I have not                                 ,I
                                                                                                                              _i   i
                already done so. I also understand that filing this motion does not stay this case                            Ii
                and does not excuse me from responding to any motion filed by the defendants.                                 ji
                                                                                                                              i!
                                                                                                                              ·1, i
         \0...·;JS··~(\\C\                                                                                                        II
         Date             ·                 Original Signature of Movaht                                                           i
                                                                                                                                   !
                                            \     Q0\'\·, er. . - 'f'l'C l'\    (   \eJ~,           .tt 1/S"S \""::,<\_            i
                                                                        \--.)                                                      i
                                            (:;c,Jv'·,4_.[ C ,:t, .        SC)        \f\\.lv·V\C,.l,JO.uk         QJ         ii'
                                                                                                                              ''''I
                                                y ,C?.1.-)"'tt)L.:'}v,,
                                                '.A       l       .     ("'""
                                                                          .1    ,."     ,'
                                                                                l....,)t,.., ....,_...,t   O                  I;
                                                                                                                              Il
                                            Printed Name and Address of Movant
                                                                                                                              ·: i
         If this motion is being filed AFTER the complaint has been served, the opposing party
                                                                                                                              'ii
                                                                                                                                   !
         needs to be served with a copy of this motion and a certificate of service needs to be                                    I
j
         completed.

l
,,l                                                                                                                           . I
                                                                                                                                   I
                                                                                                                                   i
                                                                                                                                   I
                                                                                                                                   !
l
~
         I hereby certify that a copy of the foregoing motion was mailed to:

         Rev. 2/3/05                                        6
                                                                                                                                   '
                Case 3:19-cv-00575-VLB Document 23 Filed 10/30/19 Page 7 of 7




        (List all defendants or counsel for defendants with address and date mailed.)

                Q._~~!~.:_:4e'-,~-:
 '
:'
                 fV:\ac '\( e..v\r \ e


 l

 l
 .I .




                                                       Original Signature of ~ n t




 i.,.
  I




                                                                                        ::
                                                                                        . I '
                                                                                        ;   ~

                                                                                            !
                                                                                            'I
                                                                                            I!
                                                                                            I
                                                                                        :i
                                                                                        . 'i
                                                                                            l
                                                                                            i
                                                                                            !I
                                                                                            i
                                                                                            I
                                                                                        : I
                                                                                        :I
                                                                                        : i
                                                                                        II
                                                                                        i!
                                                                                        i   !
                                                                                            l
                                                                                            l
        Rev. 2/3/05                                7
                                                                                            i
                                                                                            I

                                                                                            Ii
                                                                                        'J
